Citation Nr: 1616599	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-01 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for osteoporosis, including as due to herbicide exposure.

3.  Entitlement to service connection for bladder cancer, including as due to herbicide exposure, and as secondary to service-connected prostate cancer.

4.  Entitlement to service connection for a thyroid disorder, to include multinodular goiter, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to April 1972.  He served in the Republic of Vietnam from February 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the issues on appeal for additional development in March 2012 and September 2014.

The issues of entitlement to service connection for osteoporosis, bladder cancer, and a thyroid disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A hearing loss disability was not manifest during active service or within one year of service discharge; and, the preponderance of the evidence fails to establish a present disorder as a result of service.



CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in August 2007, October 2007, and April 2008.  

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, service personnel records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements and testimony in support of the claim.  The development requested on remand as to this matter has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here. The issue on appeal was identified.  There is no indication that the Veteran or his representative did not understand the issue or what evidence would help substantiate the claim.

In light of the above, there has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable.

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).


Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran contends that he has a bilateral hearing loss disability as a result of noise exposure during service.  He testified that he was exposed to jet engine noise and weapons fire.  He reported that he had experienced periods of hearing difficulty after exposure to weapons noise during service in Vietnam.  Service treatment show that upon enlistment examination in February 1968 an audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
-5
-5
15
15
5


	(CONTINUED ON NEXT PAGE)



In April 1971 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
20
15
25
25
20

On separation examination in December 1971 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
15
10
10
10
10

The Veteran denied having or having ever had hearing loss in his December 1971 report of medical history.

Private treatment records dated in September 2007 noted the Veteran presented with gradually progressive hearing loss.  It was noted he reported noise exposure in service and subsequent occupational noise exposure.  The examiner noted that an audiogram revealed bilateral slight to severe sensorineural hearing loss.  

On VA authorized audiological evaluation in April 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
50
55
LEFT
25
35
35
55
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  It was noted that the Veteran reported a history of military noise exposure, including jet engine and weapons noise in Vietnam, and post-service occupation noise exposure with protection most of the time.  The examiner stated that testing at separation in December 1971 was within normal limits and that his present hearing loss was not likely related to noise exposure in service.  

On VA authorized audiological evaluation in August 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
55
65
70
LEFT
55
55
60
60
65

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and of 80 percent in the left ear.  The examiner stated that testing at enlistment and separation were within normal limits and that an April 1971 test indicated poorer thresholds than the separation examination but was still within normal limits.  It was noted that the April 1971 findings were suggestive of a temporary threshold shift due to acoustic trauma and that the separation examination showed a recovery at 2000 and 3000 Hertz.  Although thresholds at 500 and 1000 Hertz were not shown to have recovered, those frequencies were not typically impacted by noise.  The examiner noted an Institute of Medicine (IOM) panel had concluded that a prolonged delay in the onset of noise-induced hearing loss was unlikely.  It was the examiner's opinion that it was less likely that the Veteran's hearing loss was due to military noise exposure.  

Based upon the evidence of record, the Board finds that a hearing loss disability was not manifest during active service.  Sensorineural hearing loss is not shown to have been manifest within one year of his separation from active service nor for many years after service.  Continuity of symptomatology has not been established.  The Board further finds that the Veteran's noise exposure during active service is conceded.  However, the April 2008 and August 2015 VA medical opinions are persuasive.  The examiners are shown to have reviewed of the evidence of record and the evidence as to the Veteran's history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has been given to the Veteran's personal assertion that that his present hearing loss disability is related to active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Sensorineural hearing loss is not a condition that is readily amenable to mere lay diagnosis (a diagnosis requires specific testing) or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Board acknowledges that the Veteran is competent to report symptoms such as decreased hearing acuity, but there is no indication that he is competent to diagnose sensorineural hearing loss or to etiologically link such a diagnosis to service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinions are also outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection for bilateral hearing loss is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

A review of the available records reveals that further development of the remaining issues on appeal is required.  A remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

The September 2014 remand included a request to obtain a radiation dose estimate in accordance with VA's Adjudication Procedure Manual (M21-1) and 38 C.F.R. § 3.311(a).  An opinion from VA's Undersecretary for Health of the Undersecretary's designee in accordance with 38 C.F.R. § 3.311 was also requested.  Subsequent records show a service department response was received in July 2015 noting a search of occupational radiation exposure monitoring records revealed no data for the Veteran.  It was noted, however, that there appeared to have been cases where early records were maintained in the individual's military medical record or by the local unit and were not forwarded for inclusion in the central repository.  A September 2015 supplemental statement of the case indicates a document, "Radiation Exposure - verify rad risk w/dose est, received on July 7, 2015, " was considered.  A review of the available record, however, does not include a document verifying a radiation risk and providing a dose estimate and there is no evidence of a specific request for a dose estimate from VA's Undersecretary for Health.  Nor is there any specific information in the available record indicating how or where the Veteran had the "nuclear weapons exposure" noted in his private treatment records.  



The Board notes that urinary bladder cancer is a radiogenic disease under 38 C.F.R. § 3.311(b) and that the medical evidence suggests that the Veteran's thyroid disability and osteoporosis could be related to radiation exposure.  Further development is thereby required to assist the Veteran in substantiating his claims concerning radiation exposure.  He should be requested to provide specific information identifying the time, place, and circumstances involved in his claimed "nuclear weapons exposure."  All indicated service department sources for occupational radiation exposure monitoring records for the Veteran should be requested to search for any additional pertinent records, including a specific request for additional service treatment and personnel records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide specific information identifying the time, place, and circumstances involved in his claimed "nuclear weapons exposure."  

2.  Upon receipt of any additional, sufficient identifying information from the Veteran, all indicated service department sources for occupational radiation exposure monitoring records should be requested to search for additional records, including a specific request for any additional service treatment and personnel records.

3.  Thereafter, obtain a radiation dose estimate in accordance with VA's Adjudication Procedure Manual (M21-1) and 38 C.F.R. § 3.311.  As well as any indicated opinions from VA's Undersecretary for Health or the Undersecretary's designee in accordance with 38 C.F.R. § 3.311.

4.  Obtain all pertinent VA medical records not yet associated with the appellate record.

5.  Obtain clarifying medical opinions from the August 2015 VA examiners, or if unavailable from other appropriate medical specialists, addressing whether the Veteran's osteoporosis, thyroid disorder, or bladder cancer were caused or aggravated by an incident of service, including any verified radiation exposure.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

6.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


